          Case 1:19-cv-00775-JRN Document 15 Filed 10/09/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS 19QCT.9 pflf:2J
                                  AUSTIN DIVISION
                                                                             CLCfh.        Tfl:T COURT


DEBRA ROJAS,                                        §
                   Plaintjff                        §
                                                    §                 A-19-CV-00775-JRN
-vs-                                                §
                                                    §
TOLTECA ENTERPRISES, INC.,                          §
TRAVELERS CASUALTY AND                              §
SURETY COMPANY OF AMERICA,                          §
                   Defrndants




                                                1   0

       Before the Court in the above-entitled and styled cause of action is Defendants' Motion to

Dismiss for Failure to State a Claim, Mootness, and Lack of Jurisdiction (Dkt. 10), Defendant's

Motion to Abate or Withdraw Answers (Dkt. 12), Plaintiff's Response to the Motion to Dismiss

(Dkt. 13), and Defendant's Reply (Dkt. 14). Defendant filed an answer in this case on September

17, 2019 and filed a Motion to Dismiss the following day. Around nine days later, Defendant filled

its Motion to Abate or Withdraw Answers, having realized that its Motion to Dismiss was filed

after its Answer, in violation of Federal Rule of Civil Procedure 12(b) and 7(a)(2). Finding, as the

Court is permitted to find pursuant to Federal Rule of Civil Procedure 6(b), that the late filing was

due to excusable neglect, the Court will accept the late filing, rendering MOOT the Defendant's

Motion toAbate or Withdraw Answers. Furthermore, the Court will GRANT IN PART and DENY

IN PART the Motion to Dismiss.



                                 I.      STANDARD OF REVIEW
           Case 1:19-cv-00775-JRN Document 15 Filed 10/09/19 Page 2 of 6




       The Motion before the Court is a Motion to Dismiss for Failure to State a Claim, for Lack

of Standing, and for Mootness. Under the Fifth Circuit's strict standard of review for Rule 12(b)(6)

motions to dismiss for failure to state a claim upon which relief can be granted, the Court "must

accept all well-pleaded facts as true and.   . .   view them in the light most favorable to the plaintiff."

Campbell v. Wells Fargo Bank, NA., 781 F.2d 440, 442 (5th Cir. 1986). Further, "all questions of

fact and any ambiguities in the controlling substantive law must be resolved in the plaintiffs
                                                                                    *4 (5th Cir.
favor." Walker   v.   Beaumont Indep. Sch. Dist., No. 17-40752, 2019 WL 4458378, at

Sept. 18, 2019). On the other hand, courts are not bound to accept as true a legal conclusion

couched as a factual allegation. Id. "Nor does a complaint suffice if it tenders 'naked assertion[s]'

devoid of 'further factual enhancement." Ashcroft               v.   Iqbal, 556 U.S. 662, 678 (1989). In

determining whether claims survive a Rule 12(b)(6) motion to dismiss, the court may address its

inquiry to the facts set forth in the complaint, documents attached to the complaint, and matters of

which the court may take judicial notice under Federal Rule of Evidence 201. Walker, 2019 WL

4458378 at *4

        When a court reviews a Motion to Dismiss for Lack of Standing, it is ensuring that it is

deciding a "Case" or "Controversy" for the purposes of Article III and is not "being used to usurp

the powers of the political branches." Clapper         v.   Amnesty Int'l USA, 568 U.S. 398, 408 (2013).

The Supreme Court has established that the "irreducible constitutional minimum of standing

consists of three elements: The plaintiff must have (1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision." Spokeo, Inc.    v.   Robbins, 136 S.Ct. 1540, 1547 (2016) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 559-60 (1992)). The plaintiff, as the party invoking federal
           Case 1:19-cv-00775-JRN Document 15 Filed 10/09/19 Page 3 of 6




jurisdiction, bears the burden of establishing these elements. Id. (citing FW/PBS, Inc.    v.   Dallas,

493 U.S. 215, 231 (1990)).

       Similarly, a Court reviewing a Motion to Dismiss for Mootness is ensuring that a live

"Case" or "Controversy" exists and has not already been resolved by nonjudicial means. See

Already LLC   v.   Nike, Inc., 568 U.S. 85, 91(2013). "A case becomes     mootand        therefore no

longer a 'Case' or 'Controversy' for purposes of Article 111when the issues presented are no

longer 'live' or the parties lack a legally cognizable interest in the outcome. Id. (citing Murphy   v.


Hunt, 455 U.S. 478, 481 (1982)). However, "a defendant cannot automatically moot a case simply

by ending its unlawful conduct once sued." Id. (citing City of Mesquite   v.   Aladdin's Castle, Inc.,

455 U.S. 283, 289 (1982)). Therefore, "a defendant claiming that its voluntary compliance moots

a case bears the formidable burden of showing that it is absolutely clear the allegedly wrongful

behavior could not reasonably be expected to recur." Id. (citing Friends of the Earth, Inc.          v.


Laidlaw Environmental Services (TOG), Inc., 528 U.S. 167, 190 (2000)).



                                        II.     DISCUSSION

        This case is a dispute between the Plaintiff, an Austin resident, and the Defendant, a debt

recovery company. Plaintiff alleges that, because she felt unsafe in an apartment complex in a

high-crime area of Austin, she successfully arranged an early termination from her lease. (Compl.,

Dkt. 1, at 2-3). She further alleges that her former landlord claimed she owed the apartment

complex money and assigned the debt to Defendant when she refused to pay. Id. According to the

complaint, Defendant would call Plaintiff multiple times a day, despite being asked to stop,

reported her to credit reporting services, and resumed collection activity despite having been

 informed its information was inaccurate. Id. at 3-4. When she was unable to resolve the dispute
              Case 1:19-cv-00775-JRN Document 15 Filed 10/09/19 Page 4 of 6




out of court, Plaintiff sued for violations of the Fair Debt Collection Practices Act (FDCPA) under

15   U.S.C.   §   1692, et. seq., and the Texas Debt Collection Act (TDCA) under Tex. Fin. Code Ch.

392.

        Defendant claims Plaintiff's allegations about its unfair debt collection practices are moot

because, soon after reporting Plaintiff to the credit bureaus, Defendant told the credit bureaus to

delete the debt tradeline on Plaintiff. (Mot. Dismiss, Dkt. 10, at 2). Because Defendant took

"prompt action" in this manner, Defendant believes there is no longer a live case or controversy

with Plaintiff. Id. Defendant's Motion does not address the allegations that it engaged in unfair

and illegal debt collection practices other than reporting Plaintiff to credit bureaus improperly, so

those claims must stand.

        Further, as Plaintiff points out in its response, Defendant taking "prompt action" to undo

one action does not negate the negative effects of that action. As this Court has expressed before,

the alleged violation of 15 U.S.C. § 1692(e) "exposes consumers to a real risk of financial and legal

harm. An inaccurate representation of the character, amount, or legal status of a debt could have

disastrous financial, legal, and reputational consequences for a consumer." Ozmun           v.   Portfolio

Recovery Assocs., LLC, 2017 WL 3140660, at *6 (W.D. Tex. July 24, 2017). Therefore, it is not

appropriate to dismiss the entirety of Plaintiff's claims under that statute.

         However, in addition to allegations about Defendant's improper debt collection practices,

Plaintiff also alleges it suffered as a result of misrepresentations regarding Defendant's

relationship with certain charitable organizations. (Compi., Dkt.   1,   at 5-6). According to Plaintiff,

Defendant's website falsely implies it makes corporate contributions to organizations including

Susan G. Kommen's Race for the Cure, the American Red Cross, and Habitat for Humanity. Id.

Plaintiff alleges that these misrepresentations are a separate violation of § 1692(e)' s catch-all
           Case 1:19-cv-00775-JRN Document 15 Filed 10/09/19 Page 5 of 6




provision prohibiting the use of "any false, deceptive, or misleading representation or means in

connection with the collection of any debt." See 15 U.S.C.      §   1692(e). Defendant challenges this

claim on standing grounds, because the allegations, even if accepted as true, do not constitute "debt

collection activity regarding Plaintiff." (Mot. Dismiss, Dkt. 10, at 3). Only these philanthropic

organizations, according to Defendant, would have standing to challenge Defendant's use of their

names on its website. Id.

       Defendant's reasons to seek dismissal of Plaintiff's complaint regarding the charitable

organizations have merit. Even if mentioning charitable organizations to which one has made

donations constitutes "debt collection activity," and even if Defendant's involvement with those

organizations is fictitious, Plaintiff herself has not suffered perceptible harm by those claims. See

Lujan, 504 U.S. at 566 ("Standing is not an ingenious academic exercise in the conceivable, but

as we have said requires    . . .   a factual showing of perceptible harm.") (citing United States   v.


Students Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 688 (1973)). The

claims related to Defendant's allegedly false ties to charitable organizations will be dismissed for

Failure to State a Claim and for Lack of Standing.



                                           III.   CONCLUSION

        Accordingly, because Defendant's Motion to Dismiss for Failure to State a Claim,

Mootness, and Lack of Jurisdiction has some merit, it must be GRANTED as to. Plaintiff's claims

pertaining to charitable organizations and DENIED as to all other claims.

        IT IS THEREFORE ORDERED that Defendant's Motion to Dismiss will be

GRANTED IN PART and DENIED IN PART in keeping with the reasons contained herein.
        Case 1:19-cv-00775-JRN Document 15 Filed 10/09/19 Page 6 of 6




     IT IS FURTHER ORDERED that Defendant's Motion to Abate or Withdraw Answers

will be DISMISSED AS MOOT.

     SIGNED this    q7ay of October, 2019.


                                      '7
                                           R. NOWLIN
                                             STATES DISTRICT JUDGE
